Citation Nr: 0916864	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claims file reflects a current diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was 
involved in combat, nor is there any independent evidence 
corroborating the occurrence of a specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In April 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although it is no longer required of the RO, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  A September 2008 
letter described how VA determines disability ratings and 
effective dates.

The Board acknowledges that the content of the April 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the September 2004 rating decision, July 2005 SOC, 
and September and December 2008 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran demonstrated through submission of 
various statements regarding his claimed stressors that he 
was aware of the type of evidence required to substantiate 
his claim.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.


The Board notes that a letter from the Veteran was received 
by the RO in January 2009 and routed to the Board.  The 
letter essentially reiterates previous contentions about 
claimed stressors, and does not provide any additional detail 
or information that could be verified.  Thus, the Board finds 
that a waiver of initial review of this evidence by the RO is 
not necessary prior to appellate review.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  The claimant has not 
demonstrated any prejudicial or harmful error in VA's notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the Veteran is claiming entitlement to 
service connection for PTSD.  Specifically, in his January 
2004 Statement in Support of Claim, the Veteran states that, 
while stationed in Vietnam as a helicopter repairman, he 
walked into the medical clinic and saw 15 to 20 bodies lined 
up on the floor, filled with holes and no blood, and that he 
continued to have dreams about this particular scene.  
Further, he saw a South Vietnamese soldier shot after he 
"went nuts" and started shooting at U.S. helicopters.  
Further, Dong Tam, where the Veteran was stationed, was hit 
daily with rockets.  In his October 2008 Statement in Support 
of Claim for Service Connection for PTSD, the Veteran stated 
that a crew chief of a helicopter he had been working on was 
shot down and killed.  His name was either Gary David 
Thatcher or Tom Milton Thatcher.  The Veteran described these 
incidents in further detail in his February 2005 letter, 
August 2005 VA Form 9, October 2008 Statement in Support of 
Claim for Service Connection for PTSD, and a January 2009 
letter.  

First, the Board will consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The service treatment records (STRs) are negative for any 
manifestation of mental health or PTSD symptoms or diagnoses, 
with the exception of treatment for heroin addiction.  
Indeed, both the April 1970 enlistment examination and 
undated separation examination reports contain no notation of 
mental health problems.  A July 1971 physical examination 
notes that the Veteran saw a psychiatrist on two occasions 
for family problems prior to entering service, but this 
history does not appear to be related to the current PTSD 
claim.  

Following service, the first formal diagnosis of PTSD was 
made in May 2005 at the VA Health Care System San Jose Clinic 
(San Jose Clinic).  The Veteran described some of the 
stressors contained in his statements in the claims file, and 
reported nightmares and distress when exposed to blood or the 
smell of aviation gas, avoidance symptoms of avoiding 
thoughts and feelings about his traumatic experiences, 
avoiding crowds, diminished interest in activities, feeling 
detached from others with the exception of his wife, 
difficulty sleeping, daily intense anger, moderate difficulty 
concentrating, and hypervigilance.  Earlier records, 
specifically notes from the Palo Alto VA Medical Center 
(VAMC) from October 2002 and a January 2004 VAMC note, 
document a history of PTSD and possible PTSD, respectively.  
In any case, it appears that the Veteran has a current PTSD 
diagnosis that meets the criteria of 38 C.F.R. § 4.125(a).    

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more 
claimed in-service stressors occurred to support a PTSD 
diagnosis.  

Before beginning its analysis regarding the existence of a 
stressor, the Board first notes that, since the first 
diagnosis of PTSD was made more than 30 years after 
separation from service, and there were no manifestations of 
a mental health problem within one year of separation, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) as to 
psychoses do not apply here.  

The Veteran's DD Form 214 lists his Army military 
occupational specialty (MOS) as a helicopter repairman, and 
shows that he received the Vietnam Service Medal and the 
Vietnam Campaign Medal, among others.  These medals indicate 
that the Veteran was in a theater of combat operations, but 
not necessarily that he was directly engaged in combat.  The 
form also shows that the Veteran served in Vietnam from 
October 1970 to October 1971.  However, there is no 
indication as to whether he engaged in combat with the enemy.  
Indeed, the Veteran's DA Form 20, Record of Assignments, 
indicates that he was assigned to the 214th Aviation 
Batallion and the 335th Assault Helicopter Company as a 
helicopter repairman during his Vietnam service.  Thus, the 
Board finds that the Veteran's personnel records do not 
establish that he was engaged in combat.  As a result, his 
statements as to any in-service stressor(s) cannot be 
accepted without further corroboration through independent 
evidence.  Doran, supra. 

The RO issued Formal Findings regarding the Veteran's claimed 
in-service stressors in September and December 2008.  
Specifically, in September 2008, the RO found that the 
military's Joint Services Records Research Center (JSRRC) was 
unable to verify that the Veteran saw dead bodies at a 
medical facility in Dong Tam.  It further noted that, while 
the Veteran reported rocket attacks at Dong Tam, he did not 
provide enough details to allow for JSRRC verification.  The 
Veteran did provide enough information regarding the South 
Vietnamese soldier he saw shot to allow the JSRRC to 
investigate, but the JSRRC was unable to verify any such 
incident occurring during the dates provided by the Veteran.  
Following the September 2008 Formal Finding, the Veteran 
provided additional details regarding his claimed stressors.  
Specifically, in his October 2008 Statement in Support of 
Claim for Service Connection for PTSD, he stated that the 
rocket attacks occurred while he was stationed at Dong Tam 
from January 1971 until he left 8 months later, and the name 
of a fellow soldier who was killed, described above. 

In its December 2008 Formal Finding, the RO stated that the 
JSRRC was able to verify that the 335th Assault Helicopter 
Company moved to Dong Tam at the end of August or early 
September 1970, but it was unable to document any attacks 
there in December 1970 or January 1971.  Further, the JSRRC 
was able to verify the deaths of two soldiers named Thatcher.  
The first, Thomas Milton Thatcher, a Marine, was killed in 
1967.  The second, Gary David Thatcher, a helicopter pilot 
assigned to the 101st Airborne Division, was killed in 
February 1970.  Both of these deaths occurred prior to the 
Veteran's arrival in Vietnam in October 1970.  Thus, the 
Veteran's stressors remained unverified after JSRRC 
investigation.  

The claims file also contains an October 1993 letter from 
J.E.M., III, the administrative officer of the 335th Assault 
Helicopter Company.  In his letter, J.E.M. stated that part 
of his job was to serve as the unit historian, and he 
included notes he had recorded regarding the Company's 
activities during the period January 1971 to November 1971.  
Although the letter describes the activities of the Company, 
it does not verify any of the specific stressors claimed by 
the Veteran.  

The Veteran's representative asserts, in the April 2009 
Appellant's Brief, that according to the December 2008 
response from CURR (U.S. Armed Services Center for Unit 
Records Research, now known as the JSRRC), while the 335th 
Assault Helicopter Company was unable to verify that rocket 
attacks occurred at Dong Tam in November 1970, there were 4 
such attacks verified by the 18th Military Police Brigade, 
stationed at Dong Tam at the same time.  However, the Board 
notes that the Veteran's DA Form 20, Record of Assignments, 
shows that he was not assigned to the 335th Assault 
Helicopter Company in Dong Tam until December 1970, and from 
his October 2008 statement, it appears that the Veteran was 
initially stationed in Vin Long and later transferred to Dong 
Tam.  Thus, it cannot be confirmed from the service records 
that the Veteran was stationed in Dong Tam at the time of the 
November 1970 rocket attacks.  Further, the Veteran alleged 
rocket attacks beginning in January 1971, and not earlier.    

The representative also argued in Appellant's Brief that, 
since the Veteran's unit engaged in combat, VA was obligated 
to consider the Veteran to have engaged in combat.  Based 
upon the Veteran's statements and the records showing service 
in a theater of combat in Vietnam, the Board acknowledges 
that the Veteran may have encountered stressful situations 
while in active service.  However, unfortunately, there is no 
documentation showing that he engaged in combat, nor is there 
any evidence other than the Veteran's own statements 
corroborating the occurrence of the claimed in-service 
stressors. 

The Board appreciates the vigorous advocacy by the 
representative, and we have high regard for the Veteran's 
service to our Nation in Vietnam.  The Court of Appeals for 
Veterans Claims has held, however, that it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, that 
can constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Therefore the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


